Citation Nr: 1511667	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a left ankle disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The veteran served on active duty from January 1975 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In February 1995, the RO denied service connection for a left ankle disability.  

2.  A July 1997 Board decision determined that the Veteran did not perfect an appeal to the February 1995 rating decision via the submission of a timely substantive appeal.

3.  Evidence submitted since the RO's February 1995 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

4.  The Veteran's inservice left ankle injuries resulted in current left ankle disability, diagnosed as irregularity on the medial side of the distal left fibula, with residual left ankle pain and instability.   


CONCLUSIONS OF LAW

1.  The RO's February 1995 rating decision which denied service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The July 1997 Board decision which determined that there was no timely substantive appeal as to the denial of service connection for a left ankle disability in the February 1995 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014).

3.  New and material evidence has been received since the RO's February 1995 rating decision; thus, the claim of service connection for left ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Left ankle disability, diagnosed as irregularity on the medial side of the distal left fibula, with residual left ankle pain and instability, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records reflect that the Veteran was treated on multiple occasions during service for left ankle injuries.  In January 1976, the Veteran stepped in a hole and twisted his ankle laterally.  The initial impression was a fracture, but a fracture was not shown on x-ray and the diagnosis was changed to sprain of the tibialis and talo fibular ligament.  The ankle was casted.  In August 1976, the Veteran sprained his left ankle which was then treated in early September 1996.  The diagnosis was first degree lateral ankle sprain.  In August 1978, he sprained the same ankle again.

In February 1995, the RO denied service connection for a left ankle disability.  A July 1997 Board decision determined that the Veteran did not perfect an appeal to the February 1995 rating decision via the submission of a timely substantive appeal.  Thus, the RO's February 1995 rating decision is final.  38 U.S.C.A. § 7105.  The Board decision is also final.  38 U.S.C.A. § 7104(b).  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the prior final decisions, evidence has been added to the record which includes VA medical evidence establishing residual abnormality on x-ray and current pain and instability of the left ankle due to inservice injuries.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that new and material evidence has been received since the RO's final February 1995 decision; thus, the claim of service connection for a left ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

With regard to service connection, VA clinical records dated 2008 to 2010 show multiple complaints by the Veteran of left ankle pain and instability.  There is one VA examination of record dated in December 2009.  The examiner reviewed the inservice findings as well as the Veteran's complaints of having repeated sprains and injuries of the left ankle due to instability, as well as an altered gait.  Giving way was shown on examination.  However, the examiner felt that the Veteran's left ankle was normal.  In a statement received in February 2015, the Veteran's VA physician indicated that given the Veteran's inservice left ankle history, he had chronic left ankle pain related to inservice injury.  

The Board notes that pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability).  However, in this case, there are also x-rays which were taken in January 2008, during the course of the appeal.  Multiple views of the left ankle show no fractures or dislocations or soft tissue swelling.  However, there was irregularity on the medial side of the distal left fibula relating to prior trauma.  The Board finds that this abnormality constitutes an identifiable underlying condition of the left ankle, particularly in light of the VA physician's statement regarding the Veteran's chronic left ankle pain.  

Accordingly, service connection is warranted for left ankle disability, diagnosed as irregularity on the medial side of the distal left fibula, with residual left ankle pain and instability.


ORDER

Service connection for left ankle disability, diagnosed as irregularity on the medial side of the distal left fibula, with residual left ankle pain and instability, is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


